DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
This action is in response to amendments and remarks filed on 02/23/2022. Claims 1 and 3-8 are considered in this office action. Claims 1 and 3-8 have been amended. Claim 2 has been cancelled. Claims 1 and 3-8 are pending examination. Objections to claim 5 and the 35 U.S.C. 112(b) rejection of claims 1-8 have been withdrawn, and the claims will no longer be interpreted under 35 U.S.C. 112(f) in light of the instant amendments. This action is made final.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
None of the cited references disclose a configuration that "invalidate[s] the change to the force limiter load in a case in which an overlap amount, in a vehicle width direction between the host vehicle and the preceding vehicle at a time of entry into the undetectable region, is smaller than an estimated lateral movement amount in the vehicle width direction of the host vehicle after entry into the undetectable region," as recited in amended claim 1

Applicant's argument A. has been fully considered but it is not persuasive.
Applicant's argument A. fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding Applicant’s argument A. that none of the cited references disclose a configuration that "invalidate[s] the change to the force limiter load in a case in which an overlap amount, in a vehicle width direction between the host vehicle and the preceding vehicle at a time of entry into the undetectable region, is smaller than an estimated lateral movement amount in the vehicle width direction of the host vehicle after entry into the undetectable region," as recited in amended claim 1, Examiner respectfully disagrees. Cited reference Harda teaches during certain circumstances (e.g. when the CVS detects an object in the front offset/angled area (not location with preceding vehicle)) the input from the CVS is overruled such that the RCM control signal corresponds to the high load level restraint (Harda, Par. [0017] lines 21-24). An accident is classified using area specific CVS signals and to better predict the severity of a crash, where this information is used to adapt the seat belt restraining force (i.e. invalidating a change that would lower the load force based on predicting an accident with an object in a specific area) (Harda, Par. [0020] lines 8-13). Cited reference Watanabe teaches a first and second warning and intervention braking (i.e. a pre-collision safety measure, such as invalidating a force limiter load change taught by Harda) are performed when the closest approach distance is smaller than a suitable vehicle separation distance Dt (i.e. at a time of and after entry into the undetectable region) (Watanabe, Par. [0131] lines 2-7). Cited reference Ito teaches determining whether or not the lateral offset DC is larger than or equal to a predetermined distance Da (i.e. determines if the overlap is less than estimated lateral movement) and if so, assuming a collision with the forward obstacle (preceding vehicle) can be avoided without difficulty (implying a collision with an object other than the preceding vehicle detected in a front offset/angled area is predicted and the change to the force limiter load is overruled such that the control signal corresponds to the high load level restraint as taught by Harda) (Ito, Par. [0041] lines 1-11). The travel track of the own vehicle on the travel road (lateral movement) is estimated and used to calculate the lateral offset Dc (Ito, Par. [0064] lines 4-9). In other words, the combination of cited reference Harda, Watanabe, and Ito teaches invalidating a change to the force limiter load in certain situations as taught by cited reference Harda, such as after the host vehicle enters into an undetectable region as taught by cited reference Watanabe and when an overlap amount in a vehicle width direction between the host vehicle and a preceding vehicle is smaller than an estimated lateral movement amount in the vehicle width direction of the host vehicle as taught by cited reference Ito. It would have been obvious to one of ordinary skill in the art to combine the teachings of cited references Harda, Watanabe, and Ito in order to prevent the cancellation of safety measures in spite of their being actually necessary (Watanabe, Par. [0210] lines 2-4) and to enable making an accurate collision determination (Ito, Par. [0021] line 4). Therefore, Examiner maintains that the above stated limitation is taught by the currently cited references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Harda et al. (US 2009/0085340 A1) in view of Watanabe et al. (US 2004/0085197 A1) and further in view of Ito (US 2010/0023226 A1).
Regarding claim 1, Harda teaches “A force limiter control system (Abstract lines 1-2 teaches a system for controlling an adaptive belt force limiter (ABLL) for a vehicle safety belt in a vehicle), comprising: a seatbelt device configured to change a force limiter load applied to a seatbelt at a time of vehicle collision (Par. [0019] lines 1-11 teaches an Adaptive Belt Load Limiter (ABLL) that controls the restraint or load absorbing level at a collision and is set to a default value for restraining a large load, where the value can be changed to be lowered according to the control signal from the Restraints Control Module (RCM)); and a processor (Fig. 1 and Par. [0034] lines 2-3 teaches a belt load control safety system 101) programmed to: detect a relative speed between a host vehicle and a preceding vehicle (Par. [0047] lines 20-26 teaches the Closing Velocity Sensor (CVS) calculates relative velocity data or closing velocity data based on relative distances between the vehicle and one or more objects on front of the vehicle); set a lower load as the force limiter load of the seatbelt device in a case in which the detected relative speed is lower than a predetermined threshold value, than in a case in which the detected relative speed is equal to or greater than the predetermined threshold value (Par. [0015] lines 4-7 teaches the CVS will send signals concerning the status in the area it detects including the relative velocity of the object; Par. [0016] lines 1-3 and Par. [0017] lines 1-3 teaches transmitting the sensor signals from the CVS to the Restraint Control Module (RCM) which uses the CVS sensor signals to generate a control signal; Par. [0018] line 1 to Par. [0019] line 6 teaches transmitting the control signal to an Adaptive Belt Load Limiter (ABLL) and controlling the ABLL according to the control signal, where the belt is set to a default value to restrain a large load and the control signal from the RCM controls the restrain of the belt by the ABLL to be lowered; Par. [0039] lines 1-9 teaches the ABLL adapts the belt restraint force between a high load level and a low load level in response to a control signal from the RCM; and Par. [0041] lines 3-5 teaches when the closing velocity speed sensed by the CVS is less than a predetermined value, the ABLL lowers the belt force); invalidate a change to the force limiter load in a case in which a collision with a collision object other than the preceding vehicle has been predicted (Par. [0014] lines 1-8 teaches operating a closing velocity sensor to detect an (or several) object(s) in different special areas approaching the vehicle from different directions and being able to distinguish in which direction a detected object is located; Par. [0017] lines 21-24 teaches during certain circumstances (e.g. when the CVS detects an object in the front offset/angled area (not location with preceding vehicle)) the input from the CVS is overruled such that the RCM control signal corresponds to the high load level restraint; and Par. [0020] lines 8-13 teaches classifying an accident using area specific CVS signals and better predicting the severity of a crash, where this information is used to adapt the seat belt restraining force (i.e. invalidating a change to lower the load force based on predicting an accident with an object in a specific area)); and invalidate a change to the force limiter load” in certain cases (Par. [0017] lines 21-24 teaches during certain circumstances (e.g. when the CVS detects an object in the front offset/angled area (not location with preceding vehicle)) the input from the CVS is overruled such that the RCM control signal corresponds to the high load level restraint; and Par. [0020] lines 8-13 teaches classifying an accident using area specific CVS signals and better predicting the severity of a crash, where this information is used to adapt the seat belt restraining force (i.e. invalidating a change to lower the load force based on predicting an accident with an object in a specific area)), however Harda does not explicitly teach the processor programmed to predict the collision with the collision object “in a case in which the host vehicle is in an undetectable region in which an inter-vehicular distance to the preceding vehicle is smaller than a predetermined distance” and invalidate the change to the force limiter load “in a case in which an overlap amount, in a vehicle width direction between the host vehicle and the preceding vehicle at a time of entry into the undetectable region, is smaller than an estimated lateral movement amount in the vehicle width direction of the host vehicle after entry into the undetectable region”.
	From the same field of endeavor, Watanabe teaches the processor programmed to predict the collision with the collision object “in a case in which the host vehicle is in an undetectable region (Par. [0208] lines 1-7 teaches if an obstacle (preceding vehicle) measured by the vehicle separation sensor approaches within the recognition limit Dmin of the sensor, it falls outside the detectable area and the point to which the sensor measures the distance shifts to another object (object other than the preceding vehicle)) in which an inter-vehicular distance to the preceding vehicle is smaller than a predetermined distance (Par. [0131] lines 2-7 teaches a first and second warning and intervention braking (i.e. a pre-collision safety measure, such as invalidating a force limiter load change taught by Harda) are performed when the closest approach distance is smaller than a suitable vehicle separation distance Dt; and Par. [0208] lines 1-5 teaches if an obstacle (such as a preceding vehicle) measured by the vehicle separation sensor approaches within the recognition limit Dmin of the sensor, it falls outside the detectable area and the point to which the sensor measures the distance shifts to another object (object other than the preceding vehicle))” and invalidating the change to the force limiter load when a condition “at a time of entry into the undetectable region” would be satisfied “after entry into the undetectable region (Par. [0131] lines 2-7 teaches a first and second warning and intervention braking (i.e. a pre-collision safety measure, such as invalidating a force limiter load change taught by Harda) are performed when the closest approach distance is smaller than a suitable vehicle separation distance Dt (i.e. at a time of and after entry into the undetectable region))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Harda to incorporate the teachings of Watanabe to have the processor taught by Harda predict the collision with the collision object in an undetectable region where an inter-vehicular distance to the preceding vehicle is less than a predetermined distance and invalidate the change to the force limiter load when a condition at a time of entry into the undetectable region would be satisfied after entry into the undetectable region as taught by Watanabe.
	The motivation for doing so would be to prevent the cancellation of safety measures in spite of their being actually necessary (Watanabe, Par. [0210] lines 2-4).
	However, the combination of Harda and Watanabe does not explicitly teach the processor programmed to invalidate the change to the force limiter load “in a case in which an overlap amount, in a vehicle width direction between the host vehicle and the preceding vehicle, is smaller than an estimated lateral movement amount in the vehicle width direction of the host vehicle”.
	From the same field of endeavor, Ito teaches a processor programmed to invalidate the change to the force limiter load “in a case in which an overlap amount, in a vehicle width direction between the host vehicle and the preceding vehicle, is smaller than an estimated lateral movement amount in the vehicle width direction of the host vehicle (Par. [0041] lines 1-11 teaches determining whether or not the lateral offset DC is larger than or equal to a predetermined distance Da (i.e. determines if the overlap is less than estimated lateral movement) and if so, assuming a collision with the forward obstacle (preceding vehicle) can be avoided without difficulty (implying a collision with an object other than the preceding vehicle detected in a front offset/angled area is predicted and the change to the force limiter load is overruled such that the control signal corresponds to the high load level restraint as taught by Harda); and Par. [0064] lines 4-9 teaches estimating the travel track of the own vehicle on the travel road and using the estimated travel track (estimated lateral movement) to calculate the lateral offset Dc)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Harda and Watanabe to incorporate the teachings of Ito to have the processor invalidate the change to the force limiter load taught by the combination of Harda and Watanabe when the overlap between the host vehicle and the preceding vehicle is smaller than a lateral movement of the host vehicle as taught by Ito.
	The motivation for doing so would be to enable making an accurate collision determination (Ito, Par. [0021] line 4).
Regarding claim 3, the combination of Harda, Watanabe, and Ito teaches all the limitations of claim 1 above, and further teaches “wherein the estimated lateral movement amount is calculated based on the relative speed between the host vehicle and the preceding vehicle, and an angle of the host vehicle relative to a direction of travel, at the time of entry into the undetectable region, and based on a maximum lateral relative acceleration due to driver operation (Ito, Par. [0020] lines 1-7 teaches acquiring a lateral offset using a distance between the detected object and the vehicle center line and sets the acceleration slope (maximum acceleration); Par. [0030] lines 7-15 teaches the brake ECU 12 and the transmission ECU 13 receive data or commands indicative of a target acceleration (maximum acceleration according to driver operation) from a following-distance ECU, which controls the distance with a preceding vehicle and the speed of the own vehicle (relative speed), and slopes of the acceleration of the own vehicle from the vehicle-mounted safety control apparatus 3; Par. [0035] line 1 to Par. [0036] line 12 teaches the radar apparatus 16 detects another vehicle ahead of the vehicle and produces target data on the basis of the detection result, where the target data includes at least the relative speed, relative distance and direction data, which shows an angle between the vehicle center line and the forward detection angle, of the detected forward obstacle; Par. [0040] lines 2-7 teaches calculating a lateral offset Dc from the relative distance of the forward obstacle with respect to the own vehicle, and the forward detection angle; and Par. [0064] lines 4-9 teaches additionally using yaw rate sensors and steering angle sensors to estimate the travel track of the own vehicle on the travel road and use the estimated travel track to calculate the lateral offset Dc)”.
Regarding claim 4, the combination of Harda, Watanabe, and Ito teaches all the limitations of claim 1 above, and further teaches “a prevention sensor including at least one of an optical camera, a millimeter wave radar or a laser radar is provided at a front part of the host vehicle (Ito, Par. [0034] lines 2-4 and Par. [0035] lines 1-2 teaches a vehicle-mounted safety apparatus 3 includes a radar apparatus 16, which is a milli-wave radar, provided in a front part of the vehicle); and the overlap amount between the host vehicle and the preceding vehicle is detected by the prevention sensor (Ito, Par. [0035] line 1 to Par. [0036] line 12 teaches the radar apparatus 16 detects another vehicle ahead of the vehicle and produces target data on the basis of the detection result, where the target data includes at least the relative speed, relative distance and direction data, which shows an angle between the vehicle center line and the forward detection angle, of the detected forward obstacle; Par. [0040] lines 2-7 teaches calculating a lateral offset Dc from the relative distance of the forward obstacle with respect to the own vehicle, and the forward detection angle; and Par. [0041] lines 1-8 teaches determining whether or not the lateral offset Dc is larger than or equal to a predetermined distance Da, which is set to a distance such that collision can be avoided without difficulty (i.e. to where the overlap amount is small))”.
Regarding claim 5, the combination of Harda, Watanabe, and Ito teaches all the limitations of claim 1 above, and further teaches “wherein the processor is further programmed to override invalidation of the change to the force limiter load in a case in which a collision is not detected after a predetermined time has elapsed since entry of the host vehicle into the undetectable region (Ito, Par. [0042] lines 5-8 teaches calculating a time to collision Tc from the ratio of the relative speed between the own vehicle and the forward vehicle to the relative distance between the own vehicle and the forward vehicle; Par. [0065] lines 1-4 teaches the vehicle-mounted safety control apparatus 3 preforms automatic brake operation (invalidates change to force limiter load) when Tc is smaller than Ta (i.e. when vehicle enters undetectable region); and Par. [0068] lines 1-7 teaches the automatic brake operation is terminated (invalidation is overridden), if the collision acceleration is smaller than the collision acceleration threshold, after a predetermined operation continuing time has elapsed)”.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Harda et al. (US 2009/0085340 A1) in view of Watanabe et al. (US 2004/0085197 A1), in view of Ito (US 2010/0023226 A1), and further in view of Rao et al. (US 2005/0065688 A1).
Regarding claim 6, the combination of Harda, Watanabe, and Ito teaches all the limitations of claim 1 above, and further teaches “wherein the processor if further programmed to: detect a vehicle traveling in a periphery of the preceding vehicle, and invalidate the change to the force limiter load in a case in which it is detected that the vehicle is traveling in the periphery of the preceding vehicle (Harda, Par. [0014] lines 1-8 teaches operating a closing velocity sensor to detect an (or several) object(s) in different special areas approaching the vehicle from different directions and being able to distinguish in which direction a detected object is located; Par. [0017] lines 21-24 teaches during certain circumstances (e.g. when the CVS detects an object (another vehicle) in the front offset/angled area (periphery of preceding vehicle)) the input from the CVS is overruled such that the RCM control signal corresponds to the high load level restraint; and Par. [0020] lines 8-13 teaches classifying an accident using area specific CVS signals and better predicting the severity of a crash, where this information is used to adapt the seat belt restraining force (i.e. invalidating a change to lower the load force based on predicting an accident with an object in a specific area))”. However the combination of Harda, Watanabe, and Ito does not explicitly teach the detected vehicle is “a large vehicle, which is larger than the preceding vehicle”.
	From the same field of endeavor, Rao teaches the detected vehicle is a “a large vehicle, which is larger than the preceding vehicle (Par. [0021] lines 15-18 teaches detecting an object within a detection zone and vision system 26 confirms the presence of the object within the decision zone and provides the size of the object to the pre-crash controller 12, Claim 10 lines 1-4 and Claim 11 lines 1-3 teaches the pre-crash controller activates pre-crash countermeasure, which includes a motorized seatbelt pretensioner, (invalidation of change to the force limiter load as taught by Harda) in response to target object size)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Harda, Watanabe, and Ito to incorporate the teachings of Rao to have the detected vehicle taught by the combination of Harda, Watanabe, and Ito be a large vehicle as taught by Rao.
	The motivation for doing so would be to activate appropriate pre-crash countermeasures in response to the inputs from the various sensors (Rao, Par. [0027] lines 14-16).
Regarding claim 8, the combination of Harda, Watanabe, and Ito teaches all the limitations of claim 1 above, however the combination of Harda, Watanabe, and Ito does not explicitly teach “a steering angle detector configured to detect a steering angle, wherein the processor is further programmed to invalidate the change to the force limiter load in a case in which it is detected by the steering angle detector that the steering angle is larger than a predetermined threshold value”.
	From the same field of endeavor, Rao teaches “a steering angle detector configured to detect a steering angle, wherein the processor is further programmed to invalidate the change to the force limiter load in a case in which it is detected by the steering angle detector that the steering angle is larger than a predetermined threshold value (Par. [0025] lines 1-2 teaches a steering wheel angle sensor 38 provides a steering wheel angle single to pre-crash controller 12; Par. [0027] lines 1-2, 10-11, and 14-16 teaches pre-crash controller 12 is used to control the activation of a pre-crash countermeasure system 40, such as a motorized occupant belt pretensioner 40B (invalidation of change to the force limiter load as taught by Harda), and the pre-crash controller 12 is programmed to activate the appropriate pre-crash countermeasure in response to the inputs from the various sensors)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Harda, Watanabe, and Ito to incorporate the teachings of Rao to include in the system taught by the combination of Harda, Watanabe, and Ito a steering angle sensor where when a steering angle larger than a threshold is detected, the change to the force limiter load is invalidated as taught by Rao.
	The motivation for doing so would be to activate appropriate pre-crash countermeasures in response to the inputs from the various sensors (Rao, Par. [0027] lines 14-16).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harda et al. (US 2009/0085340 A1) in view of Watanabe et al. (US 2004/0085197 A1), in view of Ito (US 2010/0023226 A1), and further in view of Zagorski (US 2010/0094520 A1).
Regarding claim 7, the combination of Harda, Watanabe, and Ito teaches all the limitations of claim 1 above, and further teaches “wherein the processor is further programmed to: invalidate the change to the force limiter load in the undetectable region (Harda, Par. [0017] lines 21-24 teaches during certain circumstances the input from the CVS is overruled such that the RCM control signal corresponds to the high load level restraint; and Par. [0020] lines 8-13 teaches classifying an accident using area specific CVS signals and better predicting the severity of a crash, where this information is used to adapt the seat belt restraining force) (Watanabe, Par. [0131] lines 2-7 teaches a first and second warning and intervention braking (i.e. a pre-collision safety measure, such as invalidating a force limiter load change taught by Harda) are performed when the closest approach distance is smaller than a suitable vehicle separation distance Dt; and Par. [0208] lines 1-5 teaches if an obstacle (such as a preceding vehicle) measured by the vehicle separation sensor approaches within the recognition limit Dmin of the sensor, it falls outside the detectable area and the point to which the sensor measures the distance shifts to another object (object other than the preceding vehicle))”. However the combination of Harda, Watanabe, and Ito does not explicitly teach the processor programmed to “detect a boundary line of a traffic lane” and invalidate a change to the force limiter load “in a case in which it is detected that the host vehicle has deviated from the traffic lane”.
	From the same field of endeavor, Zagorski teaches the processor programmed to “detect a boundary line of a traffic lane (Par. [0007] lines 14-21 teaches electro-optical sensors that continuously scan the boundary lines of the road surface and communicates this information to the controller to determine the road status, where “road status” refers to whether the vehicle has crossed a lane boundary)” and invalidate a change to the force limiter load “in a case in which it is detected that the host vehicle has deviated from the traffic lane (Par. [0008] lines 7-13 teaches the controller utilizes the road status data and compares it to calibrated thresholds, where the controller can then selectively enable or disable an autonomous control response (invalidate the change to the force limiter load taught by Harda))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Harda, Watanabe, and Ito to incorporate the teachings of Zagorski to include in the system taught by the combination of Harda, Watanabe, and Ito a traffic lane detection sensor that when it was detected that the vehicle deviated from the traffic lane, the force limiter load was invalidated as taught by Zagorski.
	The motivation for doing so would be to react in a much wider range of circumstances to mitigate the effect of or avoid a collision with an obstacle, while at the same time minimizing instances of false positive recognition of a given vehicle road and inertial scenario (VRIS) (Zagorski, Par. [0006] lines 18-21).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147. The examiner can normally be reached 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665